Name: Council Regulation (EEC) No 296/89 of 3 February 1989 amending Regulation (EEC) No 4197/88 laying down for 1989 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 33/40 4. 2. 89Official Journal of the European Communities COUNCIL REGULATION (EEC) No 296/89 of 3 February 1989 amending Regulation (EEC) No 4197/88 laying down for 1989 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden catches allocated to third countries and to lay down the specific conditions under which such catches must be taken, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 4197/88, the following indent is added : '  five for the fishing of salmon in ICES division III c and d.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4197/88 (2) lays down, for 1989, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the European Economic Community and the Government of Sweden (3) the parties have further consulted on the consequences of the extension of the Swedish fishing jurisdiction in the Baltic Sea ; Whereas these consultations have been successfully concluded and, as a result, it is possible to fix the additional quantities allocated to Sweden ; Whereas, pursuant to the terms of Article 3 of Regulation (EEC) No 170/83, it is for the Council to fix the total Article 2 Annex I to Regulation (EEC) No 4197/88 is hereby replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989 . For the Council The President C. ROMERO HERRERA (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 369, 31 . 12. 1988, p. 47. P) OJ No L 226, 29. 8. 1980, p. 2. 4. 2. 89 No L 33/41Official Journal of the European Communities ANNEX 'ANNEX I Swedish catch quotas for 1989 Species Areas within which fishingis authorized Quantity (tonnes) Cod ICES III c, d 1 500 ICES IV 150 (') Salmon ICES III c, d 20 Haddock ICES IV 400 Whiting ICES IV 20 (') Herring ICES III c, d 4 850 ICES IV a, b 4 450 Mackerel ICES IV a, b 2 300 (2) Sprat : ICES III c, d ICES IV a, b 2 000 2 000 Others ICES IV 150 (3) (') These quotas may be interchanged. (*) Of which 2 000 tonnes shall be fished north of 59 ° N. 0 Out of which up to 40 tonnes may be taken as prawn (Pandalus).'